EXHIBIT (10)(132)
 
FORM OF PROMISSORY NOTE MARCH 24, 2014
 
THIS SECURITY HAS NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE OR UNDER THE
SECURITIES ACT OF 1933, AS AMENDED. THE SECURITIES ARE RESTRICTED AND MAY NOT BE
OFFERED, RESOLD, PLEDGED OR TRANSFERRED EXCEPT AS PERMITTED UNDER THE ACT
PURSUANT TO REGISTRATION OR EXEMPTION OR SAFE HARBOR THEREFROM.
 

No. US $                     

 
ATTITUDE DRINKS INCORPORATED
 
PROMISSORY NOTE DUE FEBRUARY 28, 2015
 
THIS Note is a duly authorized issuance of up to $                     of
Attitude Drinks Inc, a Delaware corporation (the "Company") designated as its
Note.
 
FOR VALUE RECEIVED, the Company promises to pay to                      the
registered holder hereof (the "Holder"), the principal sum
of                                Dollars (US                         ) on
February 28, 2015 (the "Maturity Date").  The principal of this Note is payable
in United States dollars, at the address last appearing on the Note Register of
the Company as designated in writing by the Holder.  The Company will pay the
outstanding principal amount of this Note in cash on the Maturity Date to the
registered holder of this Note.  The forwarding of such wire transfer shall
constitute a payment hereunder and shall satisfy and discharge the liability for
principal on this Note to the extent of the sum represented by such check or
wire transfer plus any amounts so deducted.
 
This Note is subject to the following additional provisions:
 
1.    The Note is exchangeable for an equal aggregate principal amount of Note
of different authorized denominations, as requested by the Holder surrendering
the same.  No service charge will be made for such registration or transfer or
exchange.
 
2.    [RESERVED]
 
3.   This Note has been issued subject to investment representations of the
original purchaser hereof and may be transferred or exchanged only in compliance
with the Securities Act of 1933, as amended (the "Act"), and other applicable
state and foreign securities laws. In the event of any proposed transfer of this
Note, the Company may require, prior to issuance of a new Note in the name of
such other person, that it receive reasonable transfer documentation including
legal opinions that the issuance of the Note in such other name does not and
will not cause a violation of the Act or any applicable state or foreign
securities laws. Prior to due presentment for transfer of this Note, the Company
and any agent of the Company may treat the person in whose name this Note is
duly registered on the Company's Note Register as the owner hereof for the
purpose of receiving payment as herein provided and for all other purposes,
whether or not this Note be overdue, and neither the Company nor any such agent
shall be affected by notice to the contrary.
 
 
1

--------------------------------------------------------------------------------

 
 
4.    No provision of this Note shall alter or impair the obligation of the
Company, which is absolute and unconditional, to pay the principal of this Note
at the time, place, and rate, and in the coin or currency, herein prescribed.
This Note is a direct obligation of the Company.
 
5.    The Holder of the Note, by acceptance hereof, agrees that this Note is
being acquired for investment and that such Holder will not offer, sell or
otherwise dispose of this Note except under circumstances which will not result
in a violation of the Act or any applicable state Blue Sky or foreign laws or
similar laws relating to the sale of securities.
 
6.    This Note shall be governed by and construed in accordance with the laws
of the State of New York. Each of the parties consents to the jurisdiction of
the federal courts whose districts encompass any part of the City of New York or
the state courts of the State of New York sitting in the City of New York in
connection with. any dispute arising under this Note and hereby waives, to the
maximum extent permitted by law, any objection, including any objection based on
forum non coveniens, to the bringing of any such proceeding in such
jurisdictions. Each of the parties hereby waives the right to a trial by jury in
connection with any dispute arising under this Note.
 
7.    The following shall constitute an "Event of Default":
 

 
a.
The Company shall default in the payment of principal on this Note and same
shall continue for a period of five (5) days; or

 

 
b.
Any of the representations or warranties made by the Company herein, in any
certificate or financial or other written statements heretofore or hereafter
furnished by the Company in connection with the execution and delivery of this
Note shall be false or misleading in any material respect at the time made; or

 

 
c.
The Company shall fail to perform or observe, in any material respect, any other
covenant, ten-n, provision, condition, agreement or obligation of any Note and
such failure shall continue uncured for a period of thirty (30) days after
written notice from the Holder of such failure; or

 

 
d.
[RESERVED}

 

 
e.
The Company shall (1) make an assignment for the benefit of creditors or
commence proceedings for its dissolution; or (2) apply for or consent to the
appointment of a trustee, liquidator or receiver for its or for a substantial
part of its property or business; or

 
 
2

--------------------------------------------------------------------------------

 
 

 
f.
A trustee, liquidator or receiver shall be appointed for the Company or for a
substantial part of its property or business without its consent and shall not
be discharged within sixty (60) days after such appointment; or

 

 
g
Any governmental agency or any court of competent jurisdiction at the instance
of any governmental agency shall assume custody or control of the whole or any
substantial portion of the properties or assets of the Company and shall not be
dismissed within sixty (60) days thereafter; or

 

 
h.
Any money judgment, writ or warrant of attachment, or similar process in excess
of Two Hundred Thousand ($200,000) Dollars in the aggregate shall be entered or
filed against the Company or any of its properties or other assets and shall
remain unpaid, unvacated, unbonded or unstayed for a period of sixty (60) days
or in any event later than five (5) days prior to the date of any proposed sale
thereunder; or
 
Bankruptcy, reorganization, insolvency or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors shall be instituted by or against the Company and, if instituted against
the Company, shall not be dismissed within sixty (60) days after such
institution or the Company shall by any action or answer approve of, consent to,
or acquiesce in any such proceedings or admit the material allegations of, or
default in answering a petition filed in any such proceeding; or

 
Then, or at any time thereafter, and in each and every such case, unless such
Event of Default shall have been waived in writing by the Holder (which waiver
shall not be deemed to be a waiver of any subsequent default) at the option of
the Holder and in the Holder's sole discretion, the Holder may consider all
obligations under this Note immediately due and payable within five (5) days of
notice, without presentment, demand, protest or notice of any kinds, all of
which are hereby expressly waived, anything herein or in any note or other
instruments contained to the contrary notwithstanding, and the Holder may
immediately enforce any and all of the Holder's rights and remedies provided
herein or any other rights or remedies afforded by law.
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized.
 
Dated: March 24, 2014
           
Attitude Drinks Inc
         
/s/ Roy G. Warren
   
Roy G. Warren
   
President and CEO
   
(Print Name)
 

 
ATTESTOR
       
By:
/s/ Debra L Lieblong     Debra L. Lieblong  

 
Notes issued to :
 

Whalehaven Capital Fund Ltd.    $ 15,000   Centaurian Fund LP      $ 15,000  
Southridge Partners II LP       $ 20,000     Total     $ 50,000  

 
4

--------------------------------------------------------------------------------